SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the *536district court be and it hereby is AFFIRMED.
Plaintiff-appellant Leroy J. Holdmeyer appeals from a June 14, 2004, judgment of the United States District Court for the District of Connecticut (Peter C. Dorsey, Judge) granting summary judgment for defendant-appellee Ann M. Veneman, Secretary of the U.S. Department of Agriculture. Familiarity with the facts and procedural history is assumed.
On appeal, Holdmeyer argues that the district court erred in granting summary judgment for the defendant-appellee. For substantially the same reasons identified in the district court’s opinion of June 9, 2004, we affirm. The district court properly dismissed Holdmeyer’s first claim on timeliness grounds. Holdmeyer’s evidence regarding the other three “issues” do not demonstrate that he was subject to an adverse employment action or discriminatory animus. See generally McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).
We have carefully considered Holdmeyer’s other arguments and find them to be without merit.
Accordingly, and for the foregoing reasons, the judgment of the district court is hereby AFFIRMED.